Title: To George Washington from Francis Fauquier, 20 July 1758
From: Fauquier, Francis
To: Washington, George

 

Sr
Wmsburgh July 20th 1758

I received your Favour of the 10th on the 18th with an inclosed Acct of the Stores left at Winchester, and of the Tools deliver’d for the use of the 2d Regiment: but had no Acct from Mr Smith of the Arms, nor from Mr Ramsay of the Provisions issued for the Subsistance of the Men since Sr John St Clair’s Arrival at Winchester, when I apprehended our Men were to be provided for out of the Stores belonging to the Crown.
In Relation to Coll Bouquets paragraph about the Catawba’s I am not much surprized for I have never entertain’d any high Opinion of the Friendship of any Indians, nor form’d any great Expectations from their Service. As for sending any Messenger to them as he proposes I apprehend it will be too late to under take any Thing of that Sort for the Benefit of this Campaign, and according to their Behaviour in it, We shall be better able to know what to say to them at the End of it. All that is now to be done seems to me to be this, to keep those in good Humour who still remain with you, lest They should do Mischief to the Inhabitants in their Return home (as some have done) if they leave you in an ill Humour. But as you have already wrote to General Forbes on this Subject I shall readily acquiesce in any Measure you shall agree to be proper.
I beg you would assure the General and Sr John St Clair of my Respect to them, and of my Readiness on all Occasions to assist his Majesties Forces in all their Operations, in which I sincerely wish you all imaginary Success and am with great Regard Sr Yr very Humble Servt

Fran: Fauquier

